DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 2 and 5 – 18 in the reply filed on June 11, 2021 is acknowledged.
Claims 3 – 4 and 19 are canceled per the amendment filed June 11, 2021; claims 1 – 2 and 5 – 18 are pending and have been considered on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 10 and 16 – 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 – 7 are drawn to methods for recanalization of occluded blood vessels, however are rendered indefinite because the claims recite administering a “therapeutically effective amount” with multiple and differing effects therein.  Specifically, claim 6 requires a therapeutically effective amount to recanalize an occluded blood vessel, but also an amount that increases ADAMTS13 levels in a subject by 1.1 – 20 fold.  It is unclear if these amounts are the same, or if they differ depending on the protein administered, rendering the scope of the claims unclear. Further, it is unclear what active steps must occur to arrive at these outcomes.  
Claims 8 – 10 and 16 – 18 are drawn to methods for recanalization of occluded blood vessels, however are rendered indefinite because the claims recite administering an “effective amount” with multiple and differing effects therein.  Specifically, claim 1 requires a therapeutically effective amount to recanalize an occluded blood vessel, while claims 8 – 10 and 16 – 18 require various different functional outcomes without actively further limiting the claims. Thus, it is unclear what constitutes an “effective amount” and what active steps must occur to arrive at these outcomes.   Moreover, the claim merely recites a functional result achieved by the invention, thereby failing to clearly define the boundaries and scope of the claim.
In claims 8 – 10, “the regional cerebral flow” lacks sufficient antecedent basis.
In claims 8 and 18, the claimed result is compared to a subject that does not have cerebral infarction rendering the claims indefinite as it is unclear if the intended result is to achieve a 
In claims 9 – 10, “the control subject” lacks sufficient antecedent basis.
In claim 16, “the level of hemorrhage” lacks sufficient antecedent basis.  
In claim 18, lines 1 and 2, “infract” lacks sufficient antecedent basis.  The term appears to be a misspelling of “infarct”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1 – 2, 5 – 18 are rejected under 35 U.S.C. 102a1 and 102 a2 as being anticipated by Wagner et al. (US 2009/0317375, IDS filed 06.15.2021, USPAP 2).
Regarding claim 1, Wagner teaches methods for treating and preventing infarction in the brain (abstract, 0008) (or a treating subject having a cerebral infarction), comprising administering ADAMTS13 to the subject (0008).
Regarding claims 2, 5 and 7, the methods comprises administering 10 – 10,000 U/kg ADAMTS13 to the subject (0008) immediately upon discovery of infarction, or within 15 – 120 minutes thereof (0011).  
Regarding claims 1 and 6 – 10, although Wagner does not expressly state that the method recanalizes an occluded blood vessel, increases levels of ADAMTS13 in the subject as in claim 6, or that cerebral blood flow is improved as in claims 8 – 10, Wagner teaches administering the claimed ADAMTS13 in the claimed amounts, within the claimed time frame, in the claimed manner, to the claimed treating populations and with claimed outcomes (0060).  Thus, in practicing the methods of Wagner, one would also be inherently practicing the functional outcomes and results as additionally claimed.  It is noted that the discovery of a previously unappreciated property of a prior art method, or of a scientific explanation for the prior art’s functioning, does not render the old compositions or methods patentably new.  Thus the claiming of a newly identified use, function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)
Regarding claims 11 – 14, the ADAMTS13 can be glycosylated, have a plasma half life of at least 1 hour, can be recombinantly produced with by HEK293 or CHO cells (0010).
Regarding claim 15, the composition is administered multiple times or continuous infusion (0011).
.  

Claims 1 – 2 and 5 – 18 are rejected under 35 U.S.C. 102a1 and 102 a2 as being anticipated by Schiviz et al. (US 2014/0271611, cited on IDS filed 05.15.2021, USPAP 3).
Regarding claim 1, Schiviz teaches methods for treating cerebral infarction (0020) (or a treating subject having a cerebral infarction), comprising administering ADAMTS13 to the subject (0019).  Although Schiviz does not expressly state that the method recanalizes an occluded blood vessel, the reference teaches administering the claimed ADAMTS13 in the claimed amounts, within the claimed time frame, in the claimed manner.  Thus, in practicing the methods of Schiviz, one would also be inherently practicing the functional outcomes and results as claimed.  It is noted that the discovery of a previously unappreciated property of a prior art method, or of a scientific explanation for the prior art’s functioning, does not render the old compositions or methods patentably new.  Thus the claiming of a newly identified use, function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)
Regarding claims 2, 5 and 7, the methods comprise administering 20 – 4000 U/kg ADAMTS13 to the subject (0019) immediately upon discovery of infarction, or within 15 – 300 minutes thereof (0140).  
Regarding claim 6, Schiviz teaches measuring blood levels of ADAMTS13 before and after administration, wherein levels were higher after administration, or at least 1.1 fold greater (figures, examples).

Regarding claims 8 – 10 and 16 – 18, although Schiviz does not expressly state that that cerebral blood flow is improved as in claims 8 – 10, that administration does not increase level of hemorrhage in the individual compared to not receiving treatment as in claim 16, and reduces infarct volume as in claims 17 – 18, Schiviz teaches administering the claimed ADAMTS13 in the claimed amounts, within the claimed time frame, in the claimed manner.  Thus, in practicing the methods of Schiviz, one would also be inherently practicing the functional outcomes and results as claimed.  It is noted that the discovery of a previously unappreciated property of a prior art method, or of a scientific explanation for the prior art’s functioning, does not render the old compositions or methods patentably new.  Thus the claiming of a newly identified use, function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)
Regarding claims 11 – 14, the ADAMTS13 can be glycosylated (0078), have a plasma half life of at least 1 hour (example 1, figures), can be recombinantly produced (0038) with by HEK293 or CHO cells (0087, referring to 2011/0229455, which teaches recombinantly producing ADAMTS13 with KEK293 and CHO cells).
Regarding claim 15, the compositions are administered multiple times (0037) or continuously (0098).  
Therefore, the reference anticipates the claimed subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2 and 5 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9611467. Although the claims at issue are not identical, they are not patentably distinct from each other because Schiviz teaches methods for treating cerebral infarction (col.5 line 30-40) (or a treating subject having a cerebral infarction), comprising administering 20 – 4000 U/kg ADAMTS13 to the subject (col.5 line 25-35) immediately upon discovery of infarction, or within 15 – 300 minutes thereof (col.6 line 5-15).  The ADAMTS13 can be glycosylated (col.10 line 20-25), have a plasma half life of at least 1 hour (example 1, figures), can be recombinantly produced with by HEK293 or CHO cells (col.11 line 50-60, referring to 2011/0229455, which teaches recombinantly producing ADAMTS13 with KEK293 and CHO cells); and is administered multiple times or continuously (col.14 line 15-30).  Schiviz teaches measuring blood levels of ADAMTS13 before and after administration, wherein levels were higher after administration, or at least 1.1 fold greater (figures, examples).
Although Schiviz does not expressly state that the method recanalizes an occluded blood vessel, that cerebral blood flow is improved as in claims 8 – 10, that administration does not increase level of hemorrhage in the individual compared to not receiving treatment as in claim 16, and reduces infarct volume as in claims 17 – 18, Schiviz teaches administering the claimed ADAMTS13 in the claimed amounts, within the claimed time frame, in the claimed manner.  Thus, in practicing the methods of Schiviz, one would also be inherently practicing the functional outcomes and results as claimed.  It is noted that the discovery of a previously unappreciated property of a prior art method, or of a scientific explanation for the prior art’s functioning, does not render the old compositions or methods patentably new.  Thus the claiming of a newly identified use, function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699